Citation Nr: 1623803	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  11-31 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits (to include based on claims to service connection for lung and brain cancer, and a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disorders).   

[Two other claims are the subject of two separate decisions issued by the Board of Veterans' Appeals (Board) simultaneously herewith.  

The first separate decision addresses a claim for entitlement to reimbursement for private dental expenses incurred in 2003.  This claim should be decided separately because it was initially denied by a different Agency of Original Jurisdiction (AOJ), the VA Medical Center in Denver, Colorado.  

The second separate decision addresses a claim for entitlement to increased compensation for a dependent prior to September 4, 2002.  This issue was decided by the RO in Denver, Colorado (as were the two claims addressed in this particular decision - cause of death and accrued benefits claims).  It should be decided separately because it was addressed in a Board hearing conducted in June 2015, but not in an earlier Board hearing conducted in December 2012.  As such, the claim for entitlement to increased compensation for a dependent prior to September 4, 2002 cannot be decided by the panel below].


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel






INTRODUCTION

The Veteran served on active duty from March 1950 to September 1951.  The Veteran died on May [redacted], 2009 and the appellant is his surviving spouse.  

This case comes before the Board on appeal from November 2010 and December 2011 rating decisions issued by the VA RO in Denver, Colorado.  

In July 2014, the Board remanded these issues for additional development.  The Board also denied a claim for dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318.  The appellant did not appeal that denial to the U.S. Court of Appeals for Veterans Claims (Court).    

The appellant testified before one of the undersigned Veterans Law Judges (VLJs) in a December 2012 video conference hearing, and before another undersigned VLJ in a June 2015 video conference hearing.  Both hearings addressed the two issues noted on appeal in this decision.  Transcripts of both hearings are included in the claims file.  Both VLJs are still employed at the Board and both have signed this Board decision.    

All VLJs who conduct hearings must participate in making the final determination of the claims on which testimony was received.  38 U.S.C.A § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  38 U.S.C.A. § 7102(a). 

When an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issue, a third VLJ is assigned to the panel after the second Board hearing has been held.  In Arneson v. Shinseki, 24 Vet. App. 379 (2012), the Court interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  

The Veteran testified at two hearings before two different VLJs currently employed at the Board concerning the issues listed above.  Thus, a third VLJ will be assigned to the panel deciding this appeal.  In a letter dated in February 2016, the appellant was afforded the opportunity for a hearing before the third member of the decision panel.  She subsequently responded in March 2016 that she did not want an additional hearing.  Thus, there is no hearing request pending at this time, and the Board has complied with the requirements set forth in Arneson.  38 C.F.R. § 20.700(a) (2015).

The record in this matter consists entirely of electronic claims files and has been reviewed.  Relevant medical evidence has been submitted into the record since the most recent Statement of the Case (SOC) and has been considered pursuant to the appellant's waiver of initial AOJ review of the evidence.  

In the decision below, the Board will grant the appellant's claim to reopen the service connection claim for cause of the Veteran's death.  The underlying issue and the issue regarding accrued benefits are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

During the June 2015 hearing, the appellant indicated an interest in again pursuing the DIC claim under 38 U.S.C.A. § 1318, despite the unappealed July 2014 Board decision that had denied that claim.  As this issue was already finally decided by the Board, and has not been adjudicated by the AOJ again, the Board does not have jurisdiction over it.  The issue is therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).   


FINDINGS OF FACT

1.  In an unappealed December 2009 decision, the RO denied the appellant's claim to service connection for cause of the Veteran's death.  
 
2.  Evidence added to the record since the December 2009 decision to deny service connection for cause of the Veteran's death is not cumulative or redundant of evidence then of record, and relates to an unestablished fact necessary to establish service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The December 2009 decision denying service connection for cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).
 
2.  New and material evidence has been submitted with regard to the claim of entitlement to service connection for the cause of the Veteran's death, and thus, the criteria for reopening have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran died in May 2009.  The death certificate lists metastatic lung cancer due to smoking as the cause of death.  In June 2009, the appellant filed a claim for service connection for cause of the Veteran's death.  The appellant contends that the Veteran died as the result of herbicides exposure during service in Korea, and as the result of shrapnel wounds incurred in Korea.  At the time of his death, the Veteran was service connected for several hand disorders (due to shrapnel injury) considered 60 percent disabling.  

To establish service connection for the cause of a veteran's death, the evidence must show a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2015).

Contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2015).  

In December 2009, the RO denied the appellant's original claim to service connection for cause of death of the Veteran.  As the appellant did not file an appeal, the decision became final.  38 C.F.R. § 20.200.        

At the time of the December 2009 rating decision denying the appellant's original claim, the record contained service treatment records (STRs) showing that the Veteran had been injured by shrapnel during combat service in Korea, the appellant's lay assertion that the Veteran's service related to his death, the Veteran's death certificate, and private and VA medical evidence detailing treatment of the Veteran's lung cancer which had metastasized to his brain.  Based on this evidence, the RO denied the Veteran's claim.   

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In December 2009, the appellant was advised of the decision and of her appellate rights.  She thereafter responded with a NOD against which a SOC was submitted in November 2010.  But a timely substantive appeal was not received subsequently.    

The appellant filed a claim to reopen the claim to service connection for cause of the Veteran's death which the RO denied in a December 2011 rating decision.  The appellant effectively filed a NOD against the December 2011 rating decision during her December 2012 hearing testimony before the Board.  Pursuant to the Board's July 2014 remand of this matter, the RO then issued to the appellant a SOC in which it again denied the claim to reopen.  Manlicon v. West, 12 Vet. App. 238 (1999).  The Veteran then filed a timely appeal.  38 C.F.R. § 20.200.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Since the December 2009 rating decision, additional evidence has been submitted into the record to include additional lay assertions from the appellant contending that the Veteran's service related to his death, and two letters from the Veteran's treating physician who indicated in one letter (dated in February 2010) that it was possible that death related to shrapnel wounds to the head, and to herbicides exposure, and who stated in the second letter (dated in June 2015) that it was more likely than not that the Veteran's lung cancer related to herbicides exposure in service.  

The evidence received since the prior final denial in December 2009 is new in that it was not previously of record.  Further, the Board finds certain of the new evidence to be material as well.  Specifically, the statements from the Veteran's private treating physician indicate that there may have been a causal connection between the Veteran's service and his death.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Indeed, there is a low threshold for determining whether evidence is new and material - i.e., whether it raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).   

Assuming for the purpose of this analysis the probative value of the statements from the private physician, the new evidence tends to prove a previously unestablished fact (i.e., a relationship between service and death) necessary to substantiate the underlying claim of service connection for the cause of the Veteran's death.  At a minimum, the duty to assist the appellant with further inquiry into her claim has been triggered.  See Shade, supra.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the appellant's claim.  Accordingly, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  


ORDER

New and material evidence has been received, and the appeal to reopen the claim of entitlement to service connection for the cause of the Veteran's death is granted.  


REMAND

Additional development and medical inquiry is warranted into the service connection claim for cause of the Veteran's death, and into the claim for accrued benefits.  

	Cause of Death Claim:

A VA compensation examination should be conducted into the appellant's assertion that the Veteran's death related to his service.  The examiner should discuss the claim that herbicides exposure and shrapnel wounds related to death.  

With regard to herbicides, the law provides a presumption of service connection for certain diseases (to include cancer) that are associated with exposure to herbicide agents and that become manifest in a veteran who served near the Korean demilitarized zone (DMZ) during a specified period of time, even if there is no record of evidence of such disease during the period of service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Specifically, the law provides that a veteran who, during active military, naval, or air service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).  If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several disorders to include lung cancer.  38 C.F.R. § 3.309(e).  

Given the timeframe during which the Veteran was reportedly stationed in Korea - in the early 1950s - his exposure to herbicides cannot be presumed.  The VA Adjudication Procedure Manual provides, however, that if the Veteran served during a period that was not between April 1, 1968, and August 31, 1971, a request should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides on a factual, case-by-case basis. M21-1MR, Part IV.ii.2.C.10.p.  Furthermore, even if herbicides exposure is not documented, and lung cancer cannot be presumed related to service, a VA examiner should comment on the issue of direct service connection under 38 C.F.R. § 3.303.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996). 

	Accrued Benefits:

Accrued benefits are those benefits which include periodic monetary benefits to which a payee was entitled at his or her death under existing ratings or decisions.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000(a) (2015).  The controlling law and regulations provide that the effective date of discontinuance of compensation, dependency and indemnity compensation, or pension due to the death of a payee shall be the last day of the month before death.  38 U.S.C.A. § 5112(b)(1) (West 2014); 38 C.F.R. § 3.500(g) (2015).

During his lifetime, the Veteran was service connected for hand disorders related to shrapnel wounds he received in service.  Just prior to his death, he claimed service connection for lung cancer and metastasized brain cancer, and claimed he should be rated 100 percent.  The RO denied the claims in February 2009.  The Veteran did not file a NOD with respect to any of these claims.  But he died within one year of the denials, in May 2009.  As such, these claims must be addressed as part of the appellant's timely June 2009 claim for accrued benefits.  38 U.S.C.A. § 5121; Fast Letter 10-30 (Aug. 10, 2010)(revised April 3, 2013).   

	TDIU:

With respect to the TDIU claim, total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In this matter, the Veteran met the requisite 60 percent threshold prior to his death because each of his shrapnel injuries should be rated together due to their common etiology.    

Each of the claims on appeal here is inextricably intertwined and must be decided together because each is largely based on the claims to service connection for lung and brain cancer.  See Smith v. Gober, 236 F.3d. 1370 (Fed.Cir. 2001) (separate claims are adjudicated together when they are "intimately connected"); Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the JSRRC for formal inquiry into the Veteran's alleged exposure to herbicides while stationed in Korea at any time from March 1950 to September 1951.   The report of the results of the inquiry must be included into the Veteran's electronic claims file.  
 
2.  Thereafter, schedule a VA records examination by a physician skilled in the diagnosis and treatment of cancer for an opinion as to the etiology of the cancer which caused the Veteran's death.  The claims folder must be made available and reviewed by the examiner in conjunction with the preparation of an opinion report.  The examiner should also review a copy of this remand. 

The examiner should address whether it is at least as likely as not (a probability of 50 percent or greater) that the cancer that resulted in the Veteran's death related to his active service, to include his documented shrapnel wounds in service, and his alleged exposure to herbicides in service.  

Please consider the entirety of the Veteran's active service to include the appellant's currently unsubstantiated lay assertion that the Veteran was exposed to herbicides during his service.  

The Board has requested in this remand that VA conduct additional inquiry into whether the Veteran was exposed to herbicides in Korea in the early 1950s.  If the result of the inquiry does not support the appellant's assertions, the examiner should nevertheless provide an opinion regarding whether the cancer related to the alleged herbicide exposure.   

A complete rationale should be provided for each opinion, and an explanation of the medical principles involved would be of considerable assistance to the Board.
3.  Review the medical report obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 
 
4.  Review the claims file to ensure that all necessary development has been completed, and arrange for any additional development indicated.  Then readjudicate the issues on appeal, to include the issue regarding whether a TDIU was warranted during the Veteran's lifetime.  If any benefit remains denied, issue an appropriate Supplemental SOC and provide the appellant and her representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________               ______________________________
            MICHAEL A. PAPPAS                                     MILO H. HAWLEY
              Veterans Law Judge                                         Veterans Law Judge
         Board of Veterans' Appeals                             Board of Veterans' Appeals



________________________________
K. J. ALIBRANDO
Veterans Law Judge
Board of Veterans' Appeals





Department of Veterans Affairs


